Name: 2001/785/EC,ECSC,Euratom: Council Decision of 8 November 2001 appointing a member of the Court of Auditors
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2001-11-13

 Avis juridique important|32001D07852001/785/EC,ECSC,Euratom: Council Decision of 8 November 2001 appointing a member of the Court of Auditors Official Journal L 295 , 13/11/2001 P. 0020 - 0020Council Decisionof 8 November 2001appointing a member of the Court of Auditors(2001/785/EC, ECSC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 247(6) thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 45b(6) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 160b(6) thereof,Having regard to the Opinion of the European Parliament(1),Whereas:(1) Mr JÃ ¸rgen MOHR, member of the Court of Auditors, has resigned with effect from 31 December 2001.(2) He should therefore be replaced for the remainder of his term of office,HAS DECIDED AS FOLLOWS:Article 1Mr Morten Louis LEVYSOHN is hereby appointed a member of the Court of Auditors for the period from 1 January 2002 to 28 February 2006.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 8 November 2001.For the CouncilThe PresidentE. Boutmans(1) Opinion delivered on 23 October 2001 (not yet published in the Official Journal).